Citation Nr: 1441136	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a right orchiectomy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to May 1976, and from July 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2013. A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's left testicle is intact and functional. 


CONCLUSION OF LAW

For the increased rating period under appeal, the criteria for an increased rating in excess of 10 percent for residuals of a right orchiectomy have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7524 (1975), 4.115b, Diagnostic Code 7524 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). The notice must be provided to the veteran prior to the initial adjudication of his or her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA fulfilled this duty by issuing a December 2008 letter to the Veteran, advising him about the elements of a claim for an increased rating, and informing him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a February 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) provide an additional VA medical opinion regarding the severity of the Veteran's disability. The Board finds that the AOJ complied with the Board's Remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing. The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2013).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

The veteran's service-connected right orchiectomy was originally rated as 
10 percent disabling in 1976 under 38 C.F.R. § 4.115a, Diagnostic Code 7524 (1975). Under the regulations in effect at that time, a 10 percent rating was warranted for removal of one testis. A 20 percent rating would be assigned in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testicle, with the absence or nonfunctioning of the other testis unrelated to service. A 30 percent rating would be assigned only if the evidence showed the surgical removal of both testes. Id. 

The Board initially notes that the regulations for evaluation of removal of the testes were revised, effective February 17, 1994. See 55 Fed. Reg. 2528 (Jan. 18, 1994) (now codified as amended at 38 C.F.R § 4.115b, Diagnostic Code 7524 (2013)). According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit. Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise. Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim. Id. However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. Thus, the rule that the veteran is entitled to the most favorable of the versions of a regulation that was revised during the appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. §§ 4.115a and 4.115b. Therefore, the Board will address whether: (1) the veteran is entitled to a higher rating under the old criteria and (2) whether the veteran is entitled to a higher rating under either the old or the new criteria. It is noted that the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000). 

Under the new 38 C.F.R § 4.115b, Diagnostic Code 7524 (2013) a zero percent evaluation is warranted for the removal of one testis and a 30 percent evaluation is warranted for the removal of both testes. Additionally, under the Note for 38 C.F.R. Part 4, Diagnostic Code 7524 (2013), if there was a removal of one testis as the result of a service-connected injury or disease, and if the other testis was nonfunctioning, an evaluation of 30 percent would be assigned.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of an increased rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Residuals of a Right Orchiectomy

The Veteran essentially contends that the symptomatology associated with his service-connected residuals of a right orchiectomy is more severe than those contemplated by the currently assigned 10 percent rating. After a review of all evidence, the Board finds that the Veteran's symptomatology does not more nearly approximate that required for an increased rating. 

Due to the removal of his right testicle during service, the veteran's service-connected residuals of a right orchiectomy are rated as 10 percent disabling under the criteria in effect prior to February 17, 1994. In order to qualify for a next higher 20 percent rating, under the criteria in effect prior to February 17, 1994, or 30 percent, under the current criteria, the evidence must indicate that the other testicle had been removed or was nonfunctioning. 38 C.F.R. §§ 4.115a, Diagnostic Code 7524 (1975), 4.115b, Diagnostic Code 7524 (2013). 

Although the Veteran has reported experiencing pain in the testicle, VA examiners have reported finding no clear etiology for the reported pain. In a May 2012 VA medical examination report, a VA examiner noted that the left testicle was intact and physically normal. 

In an April 2014 VA medical examination report, the Veteran reported experiencing some relief of his chronic left testicular pain after undergoing periodic radiofrequency ablation procedures. The Veteran reported that, although he experienced erectile dysfunction, the condition was being treated successfully through medication. The Veteran also indicated that he had experienced both a weaker urinary stream of late and dysuria. The Veteran also stated that he had been diagnosed with diabetes mellitus, type II. 

Upon examination, the VA examiner noted that the Veteran's right testicle was absent and the left testicle was normal with the exception of tenderness to palpation. After reviewing the evidence, to include that in the claims file, the VA examiner stated that the Veteran's left testicle was functional. In reviewing the record, the VA examiner indicated that the Veteran had previously been diagnosed with hypogonadism due to low testosterone and erectile dysfunction. The VA examiner wrote that this was "a chemical hypogonadism," referring only to low testosterone levels, and "not a true physical finding." The VA examiner wrote that, although the Veteran's serum testosterone was low, it was still present. The VA examiner reported that the left testicle was essentially normal in size, as evidenced by both clinical examination and ultrasound. The VA examiner stated that the Veteran's diagnosed erectile dysfunction was caused by a combination of diabetes, low testosterone, and benign prostatic hypertrophy. Therefore, the VA examiner found that the Veteran's left testicle was functional. 
 
As the Veteran's left testicle is still functional, the evidence does not indicate that his residuals of a right orchiectomy symptomatology more nearly approximated that required for the next higher rating under either the prior or the current criteria. 
38 C.F.R. §§ 4.115a, Diagnostic Code 7524 (1975), 4.115b, Diagnostic Code 4.115b, Diagnostic Code 7524 (2013). Accordingly, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, at 56-57.


Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's residuals of a right orchiectomy. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected residuals of a right orchiectomy, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's residuals of a right orchiectomy are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria under which the Veteran is rated, Diagnostic Code 7524, as in effect prior to February 17, 1994, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, the Veteran's residuals of a right orchiectomy were manifested by the absence of the right testicle following the surgical procedure. 38 C.F.R. § 4.115a, Diagnostic Code 7524 (1975). 

As the schedular evaluation contemplates the symptomatology of the Veteran's residuals of a right orchiectomy, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's residuals of a right orchiectomy, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for residuals of a right orchiectomy is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


